Case:20-10511-SDB Doc#:4 Filed:05/20/20 Entered:05/20/20 13:43:32 Page:1 of 3

United States Bankruptcy Court
Southern District of Georgia

Inre _Christopher E. Banks Case No.

 

Debtor(s) Chapter 7
TRANSMITTAL OF PAY ADVICES

Attached to this transmittal are copies of all payment advices (pay stubs), or other evidence of payment, received
by the debtor(s) from employer(s) within sixty days before the filing of the petition.

1. Debtor 1 Christopher E. Banks
Employer Stokes Hodges
Dates of Pay Advices: From 01/01/2020 To Present

The debtor did not receive any payment advices, or other evidence of payment, from an employer
within sixty days before the filing of the petition because:

 

 

C The Debtor 1 was not employed.
LJ The Debtor 1's source of income was from Social Security.
C The Debtor 1 was self-employed.
2. Debtor 2 (Spouse)
Employer
Dates of Pay Advices: From To

 

 

The joint debtor did not receive any payment advices, or other evidence of payment, from an
employer within sixty days before the filing of the petition because:

CO Debtor 2 was not employed.
I Debtor 2's source of income was from Social Security.
0 Debtor 2 was self-employed.

Important Notice of Redaction Responsibility: Any attached documents must be redacted in compliance with Fed. R.
Bankr. P. 9037. Only include the last four digits of a debtor's social secusity number or individual taxpayer identification

number. —

is! Roger R. Claridge May 20, 2020 fs! Christopher E. Banks May 20, 2020
Signature of Attorney for Debtor(s) Date Signature of Debtor 1 Date

Roger R. Claridge 001314 .
Name of Attorney Signature of Debtor 2 (if applicable) Date

Tran_Pay_Adv [Rev. 12/17]

Software Copyright (c} 1996-2020 Best Case, LLC - www, bestcase.com Best Case Bankruptcy
Case:20-10511-SDB Doc#:4 Filed:05/26/ 5 Entered:05/20/20 13:43:32 Page:2 of 3
5/14/20, 2:41 PM

 

< May 8 2020
This Period Year To Date
$13,787.66
Gross
Earnings
Regular $0.00
Commission $13,787.66
Deductions
Federal Income Tax $389.90
Social Security $841.61
Medicare $196.83
Georgia State Income Tax $598.28
Dental pre-tax $7.92
Heaith $190.77
Vision pre-tax $14.64

 
Case:20-10511-SDB Doc#:4 Filed:05/20/28Y Entered:05/20/20 13:43:32 Page:3 of 3
5/14/20, 2:40 PM

 

< May 8 2020
This Period Year To Date
$1,757.64
Net
Gross $2,171.31
Year To Date Gross $13,787.66
Hours 2917
Earnings (Apr 22 - May 5)
Regular $0.00
(2917 Hours)
Commission $2171.31
Deductions
Federal Income Tax -$83.91
Social Security -$130.21
Medicare -$30.46
Georgia State Income Tax -$97.98

 
